DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” depositing a first titanium nitride layer over the gate dielectric layer; forming a metal layer over and contacting the first titanium nitride layer”, [claim 9]” after the forming the gate dielectric layer, forming a titanium nitride layer over the gate dielectric layer; forming a tantalum nitride layer over the titanium nitride layer; after the forming the titanium nitride layer and the tantalum nitride layer, depositing a first metal layer over the tantalum nitride layer”, and [claim 16]” depositing a first titanium nitride layer over the dielectric layer; forming a titanium aluminum layer over the dielectric layer and the first titanium nitride layer…wherein the depositing the metal layer comprises depositing a second titanium nitride layer; depositing a cobalt layer over and contacting the metal layer; and forming a filling metal region over and contacting the cobalt layer” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAR MOVVA/Primary Examiner, Art Unit 2898